Citation Nr: 1728482	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as angina and arterial sclerosis.  

2.  Entitlement to service connection for a thyroid disability. 

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left elbow disability. 

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for a left knee disability. 

7.  Entitlement to service connection for a double hernia. 

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).   
REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in December 2014.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed heart disability, and any complaints of chest pain are related to stress rather than a cardiac condition.  

2.  The Veteran's subclinical hypothyroidism did not manifest during service and is not causally related to the Veteran's active service. 

3.  The Veteran's left shoulder disability did not manifest during service and is not causally related to the Veteran's active service.

4.  The Veteran does not have a currently diagnosed left elbow disability. 

5.  The Veteran's right knee disability did not manifest during service and is not causally related to the Veteran's active service. 

6.  The Veteran's left knee disability did not manifest during service and is not causally related to the Veteran's active service. 

7.  The Veteran's bilateral inguinal hernias did not manifest during service and are not causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

5.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

6.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).. 

7.  The criteria for service connection for a double hernia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prisoner of War Status

The Board notes that the Veteran has asserted that he was a Prisoner of War (POW) in North Korea in 1953.  The Veteran's personnel records were not available for review.  The Veteran was notified of the unavailability of the records and was asked to submit any documentation in his possession to support his claim as a POW.  The Veteran did not submit any additional documentation.  

The RO made a formal finding on the verification of POW status in August 2016.  The finding notes that the Veteran's DD Form 214 and certificate of release or discharge are silent for any medals or ribbons indicative to POW status.  The finding additionally noted that the Veteran did not provide dates, locations, or circumstances regarding his assertion.  Therefore, the RO found that the evidence does not show that the Veteran was a POW.  

The Director of the Compensation Service also issued an administrative decision on this issue in November 2016, denying the Veteran's assertion.  

The Board wishes to emphasize that, "[t]he duty to assist in the "development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to return a form with information regarding the dates, locations, and circumstances of his asserted POW status.  He stated on the form that he was unable to provide any information.  The Board acknowledges the difficulty in discussing traumatic situations, but notes that without any further information, the preponderance of the evidence supports the decision by the RO and the Director of Compensation Service.  Unless the Veteran provides any additional information in the future, the Board will consider the following claims without acknowledgement of any POW status.      

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Heart Disability

The Veteran essentially contends that he developed a heart disability, claimed as angina and arterial sclerosis, during his active service resulting in a current heart disability.  

An August 1952 induction report of medical examination showed a clinically normal heart.  The August 1954 separation report of medical examination also showed a clinically normal heart.  

As there is no competent evidence of a heart disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.

Post-service, the Veteran attended a VA examination in June 1962, eight years after separation from service.  The examination showed no cyanosis, dyspnea, or edema and no clubbing of fingers.  The examiner noted no enlargement by percussion.  He reported sounds of good quality, regular rhythm, and no murmurs.  Radial and brachial arteries were soft.  The Veteran had good pedal pulses.  X-rays showed that the heart, lungs, and rib cage appeared normal.  

The Veteran was again afforded a VA examination in July 1979.  The examination showed that despite a moderately tortuous aorta, the Veteran's cardiovascular system was normal with good peripheral pulses of the hands and feet.  

In March 2008, the Veteran was treated for atypical chest pain.  The Veteran's EKG and ETT were unremarkable.  The examiner noted that his chest pain appeared related to stress and cardiology did not recommend any further testing.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no evidence of a heart disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

While the Veteran believes that he has a heart disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology cardiac disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his chest pain is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his complaints of chest pain is not competent medical evidence.  The Board finds the opinion of the treating examiners, noting that the Veteran does not have a cardiac disability and that his chest pain was due to stress, to be significantly more probative than the Veteran's lay assertions.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a heart disability.  As the preponderance of the evidence is against the claim for service connection for a heart disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Thyroid Disability

The Veteran contends that he has a thyroid condition that is causally related to his active service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with subclinical hypothyroidism.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's August 1952 induction report of medical examination did not show any complaints, history, or diagnosis of hypothyroidism.  The August 1954 separation report of medical history showed a clinically normal endocrine system.  

Post-service, the Veteran was diagnosed with hypothyroidism, subclinical in February 2007.  

As there is no competent evidence of hypothyroidism in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of hypothyroidism during service, continuously since service, or within a year after separation from service.  Rather, the first diagnosis of hypothyroidism was provided over 50 years after separation from service.  The Board also finds that the diagnosis and etiology of hypothyroidism are not capable of lay observation.  

As the preponderance of the evidence is against the claim for service connection for hypothyroidism, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Left Shoulder

The Veteran essentially contends that he developed a left shoulder disability that is causally related to his active service. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with left shoulder impingement.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's August 1952 induction report of medical examination did not show any complaints, history, or diagnosis of a left shoulder disability.  The August 1954 separation report of medical history showed clinically normal upper extremities. 

Post-service, the June 1962 VA examination showed no swelling, crepitus, or limitation of motion of the joints.  The July 1979 VA examination also showed full range of motion of the upper extremities.  

Subsequent medical records show treatment for left shoulder impingement.  May 1997 treatment records showed status post successful arthrogram with no evidence of rotator cuff tear.  

The Board, as above, is left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of a left shoulder disability during service, continuously since service, or within a year after separation from service.  Rather, the first diagnosis of a left shoulder disability was provided over 40 years after separation from service.  The record showed normal findings related to the upper extremities at separation from service and for over two decades after service.  The Board also finds that the diagnosis and etiology of a left shoulder disability are not capable of lay observation.  

As the preponderance of the evidence is against the claim for service connection for a left shoulder disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Left Elbow

The Veteran contends that he has a left elbow disability that is causally related to his active service.  

The Veteran's August 1952 induction report of medical examination did not show any complaints, history, or diagnosis of a left elbow disability.  The August 1954 separation report of medical history showed clinically normal upper extremities. 

Post-service treatment records are also silent regarding any complaints, treatment, or diagnosis of a left elbow disability.  Specifically, the June 1962 VA examination showed no swelling, crepitus, or limitation of motion of the joints.  The July 1979 VA examination also showed full range of motion of the upper extremities.  The VA treatment records do not indicate any findings related to the left elbow.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no evidence of a left elbow disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence does not indicate any left elbow disability, the Veteran does not have a valid claim for service connection.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left elbow disability.  As the preponderance of the evidence is against the claim for service connection for a left elbow disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.
 
Service Connection - Right Knee

The Veteran contends that he has a right knee disability that is causally related to his active service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a right knee meniscal tear.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's August 1952 induction report of medical examination did not show any complaints, history, or diagnosis of a right knee disability.  The Veteran's August 1954 separation report of medical examination showed clinically normal lower extremities.  

Post-service, the Veteran's June 1962 VA examination noted no swelling, crepitus, or limitation of motion of the joints of the extremities.  The July 1979 VA examination also showed full range of motion of the lower extremities.  

The Veteran was diagnosed with a right knee meniscal tear after a fall in the summer of 2006.  An August 2006 VA treatment record showed that the problem had improved somewhat, but that the Veteran still had limitations and pain.  The treatment records show additional physical therapy for the knee.  

The Board notes that there is no competent evidence of a right knee disability during service and no competent evidence connecting the Veteran's current knee disability to his service.  

While the Veteran believes that his current right knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of                       are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right knee disability is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current right knee disability is not competent medical evidence.  The Board finds the treatment records showing a clinically normal knee for almost two decades after separation from service and the treatment records indicating that the right knee disability began after a fall in the summer of 2006 to be significantly more probative than the Veteran's current lay assertions.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee disability.  As the preponderance of the evidence is against the claim for service connection for a right knee disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Left Knee

Similarly to the right knee claim above, the Veteran contends that he has a left knee disability that is causally related to his active service.  

The Board notes that the Veteran has been diagnosed during the course of the appeal with a left knee large oblique tear in the posterior horn of the medial meniscus with.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's August 1952 induction report of medical examination did not show any complaints, history, or diagnosis of a left knee disability.  The Veteran's August 1954 separation report of medical examination showed clinically normal lower extremities.  

Post-service, the Veteran's June 1962 VA examination noted no swelling, crepitus, or limitation of motion of the joints of the extremities.  The July 1979 VA examination also showed full range of motion of the lower extremities.  

A July 1998 VA treatment record showed that the Veteran had fallen down an embankment five days prior.  He exhibited left knee swelling and ecchymosis.  X-rays of the left knee showed a bony fragment posterior to the femoral condyles, likely representing a fabella, but no other findings.  

December 2003 VA treatment records show a traumatic fall in November 2003 with a possible quadriceps rupture.  An MRI of the left knee was performed and the examiner noted a large horizontal tear through the posterior horn of the medial meniscus.  The lateral meniscus demonstrated no tear.  The ACL, PCL, and medial and lateral ligaments were within normal limits.  The examiner also noted a small chondral fissure along the lateral aspect of the medial condyle.  The examiner diagnosed a large oblique tear in the posterior horn of the medial meniscus with a small chondral fissure along the lateral aspect of the medial femoral condyle.  

Additional treatment records show physical therapy for the left knee. 

The Board notes that there is no competent evidence of a left knee disability during service and no competent evidence connecting the Veteran's current knee disability to his service.  

While the Veteran believes that his current left knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of                       are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left knee disability is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current left knee disability is not competent medical evidence.  The Board finds the treatment records showing a clinically normal knee for almost two decades after separation from service and the treatment records indicating that the left knee disability began after a falls in the July 1998 and November 2003 to be significantly more probative than the Veteran's current lay assertions.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disability.  As the preponderance of the evidence is against the claim for service connection for a left knee disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Double Hernia

 The Veteran contends that his double hernia is causally related to his active service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral inguinal hernias, treated with an inguinal truss and bilateral bell horn.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service. 

The Veteran's August 1952 induction report of medical examination showed no complaints, history, or diagnosis of a hernia.  The August 1954 separation report of medical examination showed a clinically normal abdomen and viscera.  
Post-service, the Veteran was afforded a VA examination in June 1962.  The examiner specifically noted that no hernia was found.  The Veteran was again provided with a VA examination in July 1979, which noted no hernia.  

A June 2009 VA treatment record noted that the Veteran was concerned about a left inguinal hernia.  The examiner found no evidence of a left-sided hernia.  He noted some right inguinal wall weakness without herniation.  The examiner specifically found no evidence of hernia at the time of the exam.  One month later in July 2009, the Veteran was diagnosed with bilateral inguinal hernias treated with an inguinal truss and bilateral bell horn.  

The Board is again left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of a hernia during service, continuously since service, or within a year after separation from service.  Rather, the first diagnosis of a hernia was provided over 50 years after separation from service.  The Board also finds that the diagnosis and etiology of a hernia are not capable of lay observation.  

As the preponderance of the evidence is against the claim for service connection for a double hernia, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in July 2011 and November 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied. Various post-service medical records are associated with the claims file, as well as limited service treatment records, including the induction and separation examinations.  The remainder of the Veteran's service treatment records was destroyed in a 1973 fire at the National Personnel Records Center.  The RO has exhausted all possible avenues to obtain a copy of any service treatment records.  The RO set forth its actions in a formal finding of unavailability dated February 2012.  Due to the missing service treatment records, the Board recognizes its heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).    

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the Veteran was informed that his service personnel records were deemed unavailable and an administrative decision, as well as a decision by the Director of the Compensation Service, were issued.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Entitlement to service connection for a heart disability, claimed as angina and arterial sclerosis, is denied.  

Entitlement to service connection for a thyroid disability is denied. 

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left elbow disability is denied. 

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a double hernia is denied. 




REMAND

The Board notes that the July 1979 VA examination refers to a 1978 hospitalization that was listed as due to a psychiatric disability.  Although the Veteran later denied that the hospitalization was psychiatric, VA should attempt to contact the Veteran to determine the name and location of the hospital and should then attempt to obtain and associate any hospitalization records with the claims file.  

The Board also notes that the Veteran was diagnosed with a psychiatric disability upon entry into service, specifically mild chronic anxiety tension state.  Although the Veteran has claimed PTSD, the Veteran is a lay person and is not competent to provide a specific diagnosis for his reported psychiatric symptoms.  Therefore, the Board must consider all psychiatric disabilities that encompass the Veteran's described symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported
symptoms, and the other information of record); see also  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (in order to identify the benefit sought, the claimant may satisfy this requirement by referring to "a body part or system" that is disabled, or by describing the symptoms of that disability.)

As the Veteran had a disability upon entry into service and is currently claiming a psychiatric disability, the Veteran should be afforded a VA examination to determine whether the Veteran has a current psychiatric diagnosis and whether the Veteran's active service aggravated the pre-existing disability.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file, specifically the Veteran's induction examination and the VA treatment records showing chest pain due to stress, as well as nightmares and intrusive thoughts.  The examiner should provide any psychiatric diagnoses and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disabilities, which are not related to his mild chronic anxiety tension state, began in service, were caused by service, or are otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.    

b.)  Is it at least as likely as not (50 percent probability or more) that any diagnosed disabilities related to the Veteran's mild chronic anxiety tension state were aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.      
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


